DETAILED ACTION
Claim 14 is currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	It is noted that a Requirement for Restriction/Election was mailed on May 9, 2022 indicating two invention groups:
	Invention Group I, claims 1-13
	Invention Group II, claim 14.
	Applicant’s amendment submitted August 4, 2022 cancels claims 1-13.
Claim 14 is currently pending.

Priority
Acknowledgement is made of the instant application which claims the benefit of provisional application No. 62/751,696, filed October 28, 2018.

Information Disclosure Statement
	No Information Disclosure Statement has been filed at this time. 



Claim Objections
Claim 14 is objected to because of the following informalities:  The claim is narrative in form.  It is suggested that each step of claim 14 positively recites an active step. 
For example, it is suggested that Step a) recite “adding hematopoietic stem cells or hematopoietic progenitor cells to a suitable volume of culture medium….”;
Step b) recite “adding an effective amount of hydrocortisone…”;
Step c) recite “transferring the cell/medium mixture…”;
Step d) recite “incubating the cell/medium mixture…”;
Step e) recite “replacing one half to one quarter of spent culture medium…”
Step f) recite “subculturing cells at a 1:2 subculturing ratio…”;
Step g) recite “avoiding unnecessary manipulation of the culture.”

Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, at lines 1-2, recites the limitation “cultivating hematopoietic stem cells and progenitors using a device in Claims 1-13”, and Step c) further recites “transfer the cell/medium mixture to a culture device in Claims 1-13”.  However, claims 1-13 are cancelled. Thus, it is unclear as to what type of device the claim encompasses.
In the interest of compact prosecution, the claim is interpreted as standard cell culture devices, such as multi-well culture plates, cell culture flasks or bioreactors for culturing cells.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
The preamble of claim 14 recites “A method for cultivating hematopoietic stem cells and progenitors”, however, Step a) only recites that “hematopoietic cells” are added to the culture medium. Thus, it is unclear how hematopoietic stem cells and progenitors are cultivated if only hematopoietic cells (e.g. red blood cells) are added to the culture medium.
As to Step b), the phrase “add an effective amount of hydrocortisone to suppress pro-inflammatory macrophage activation and effective amounts of c- kit ligand and thrombopoietin…”, is awkwardly written. It is unclear if the claim means to suppress effective amounts of c-kit ligand and thrombopoietin.
It is suggested the claim is amended to recite the following:
“adding effective amounts of hydrocortisone, c-kit ligand, thrombopoietin and additional substances necessary for the survival and proliferation of hematopoietic stem cells and progenitor cells, wherein the effective amount of hydrocortisone suppresses pro-inflammatory macrophage activation.”
Further regarding claim 14, Step f), it is noted a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “every 5 or more days”, and the claim also recites “or when the cells are overcrowded” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is further noted that the limitation “or when cells are overcrowded” is a relative term since cell density is relative to the initial seeding density of the culture, as well as the duration of the cell culture.  The term “or when cells are overcrowded” in claim 14, Step f) is a relative term which renders the claim indefinite. The term “or when cells are overcrowded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification at [0040] discloses culturing 2 x 107 total nucleated cells in 6 mL of culture medium in 6-well plates, wherein culture medium was replaced every 2-3 days and when the culture became crowded, the culture was subdivided into two wells. The specification does not provide a specific definition for the conditions that are considered “overcrowded”.  The specification does not provide a specific definition for the seeding conditions and culture duration required that result in an overcrowded culture.  
Therefore, given the specification does not define what is meant by “overcrowded”, one of ordinary skill in the art would not understand the metes and bounds of the term.

Claim 14, Step e) recites the limitation "the cells at the bottom".  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited active step regarding placing a population of cells at the bottom.
It is further noted this phrase renders the claim indefinite since there is no indication as to what “the bottom” is referencing and the claim is unclear as to whether or not the cells “at the bottom” are the hematopoietic stem cells or hematopoietic progenitors, or are these cells a different cell population.
Appropriate clarification is appreciated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., (US 2014/0328811; see PTO-892) (“Wong”), in view of Liu et al., (Basic Cell Culture Protocols, Methods in Molecular Biology, vol. 946, Chapter 15 pages 241-256 (2013), Human Long-Term Culture Initiating Cell Assay) (“Liu”) and Bertolini et al., (JOURNAL OF HEMATOTHERAPY & STEM CELL RESEARCH 9:607-609 (2000); see PTO-892) (“Bertolini”).
Wong is directed to methods of ex vivo expansion of multipotent hematopoietic cells (MHC) collected from UCB (umbilical cord blood) (i.e. A method of cultivating hematopoietic stem cells and progenitors). Wong teaches the term "multipotent hematopoietic cells" refers to both hematopoietic stem cells (HSCs) and hematopoietic progenitor cells, thus a population of MHCs can be comprised of HSCs or hematopoietic progenitor cells or a mixture of both cell types. Wong’s disclosed methods include introducing iRNA constructs into the MHCs that reduce expression of gene targets that negatively regulate expansion cytokines, thus enhancing enhance graft capacity that leads to enhanced UCB HSC transplantation. Following expansion, a therapeutically effective amount of MHCs can be administered to the patient. Wong teaches the disclosed methods lead to the preparation of a greater number of MHCs available for engraftment as well as MHCs with an increased ability to engraft, proliferate, and/or differentiate in vivo (paragraph [0008]).
Regarding claim 14, Wong teaches obtaining the MHC population from donor biopsy, e.g. bone marrow, cord blood, peripheral blood, wherein the cells are purified to isolate high concentrations of MHCs using specific cell surface markers (e.g. CD34), thus isolating cells with a maximum degree of purity and reduced contamination by immune effector cells (paragraphs [0091]-[0094]).  Wong teaches the collected cells are further expanded to generate even larger populations of MHCs and differentiated progeny (paragraph [0098]).  
As to claim 14, step a), Wong teaches the MHCs are added to a variety of suitable cell culture mediums, such as RPMI-1640 and Iscove's Modified Dulbecco's Medium (IMDM) (paragraph [0099]), which reads on “hematopoietic cells are added to a suitable volume of culture medium”.
Further regarding step a) and the limitation directed to the concentration of cells, specifically between one cell per milliliter (1 cell/ml) and five million cells per milliliter (5 x 106 cells/ml), it is noted that Wong (paragraph [0098]) indicates a plurality of cells (i.e. more than 1 cell per ml) are expanded to generate even larger populations of MHCs, thus it is considered that the concentration of cells in Wong’s method is at least 2 cells per ml given Wong teaches a plurality of cells. Thus, the claimed range of cells overlaps the prior art range.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
It is additionally noted that Wong’s Example 3, which is directed to cell culture and transfections, teaches seeding 20,000 cells/50 µl, which correlates to a cell density of 4 x 105 cells/ml (paragraph [0369]). Thus, Wong has further shown successfully using a cell density within the claimed range.
As to claim 14, step b) and the limitation directed to the added culture supplements, specifically hydrocortisone, c-kit ligand (synonymous with stem cell factor (SCF)), thrombopoietin and additional substances necessary for survival and proliferation of the hematopoietic stem cells, it is noted that Wong teaches the culture is supplemented with mammalian sera, e.g. human serum (paragraph [0100]) and necessary trace elements for optimal growth and expansion, e.g. insulin, transferrin, sodium selenium (paragraph [0101]), which reads on “additional substances necessary for the survival and proliferation of hematopoietic stem and progenitor cells”.
Wong teaches the culture medium is supplemented with hormones, including hydrocortisone (paragraph [0102]), thrombopoietin (paragraph [0105]) and stem cell factor (synonymous with c-kit ligand) (paragraph [0105]), which reads on “and effective amounts of c-kit ligand and thromobopoietin”.
Further regarding step b) and the limitation “add an effective amount of hydrocortisone to suppress proinflammatory macrophage activation”, it is noted as set forth above Wong teaches supplementing the culture medium with the same hydrocortisone as disclosed in Applicant’s specification at paragraph [0011]). Although Wong does not specifically teach the addition of hydrocortisone suppresses proinflammatory macrophage activation, it is noted that Wong does not teach the presence of macrophages in the MHC expansion culture, thus it is considered, absent evidence to the contrary, that macrophages are not present in Wong’s culture and thus macrophage activation is suppressed.
Furthermore, the fact that Wong carries out the same method steps as in the instant application means that any and all results of the method of Wong, whether recognized at the time of publication or not, were inherently achieved by the reference method.
As to claim 14, step c), it is noted, as set forth above at the rejection under 35 USC 112(b), that step c) refers to a cell culture device in cancelled claims 1-13 and in the interest of compact prosecution, step c) is interpreted as standard cell culture devices, such as multi-well culture plates, cell culture flasks or bioreactors for culturing cells.
Wong teaches the use of standard multi-well culture plates, e.g. 96-well culture plates (paragraph [0369]), thus meeting the limitation of claim 14, step c).
As to claim 14, step d) and the limitations directed at incubating the cell/medium mixture and the culture device in a tissue culture incubator with suitable concentrations of air, carbon dioxide, humidity and a suitable temperature for one day to twelve months (1 year), it is noted that, although Wong teaches ex vivo expansion of the MHCs and MHC expansion for at least 2 days or more, e.g. four weeks or longer (paragraph [0299]) which reads on “for one day”, Wong does not further specify the culture conditions regarding an incubator, concentrations of air, carbon dioxide, humidity and temperature. However, Liu is directed to long-term culture initiating cell assay that measures primitive hematopoietic stem cells (Abstract).  Liu specifically teaches culturing the hematopoietic stem cells using incubation at 37°C in a humidified incubator (>95%) with 5% CO2 (remainder is air) in culture containers with proper gas exchange (3.6 LTC-IC Limiting Dilution Analysis, page 249), which reads on “suitable concentrations of air, carbon dioxide, humidity and a suitable temperature for one day to twelve months”. 
Thus, Liu has established it was well-known to incubate hematopoietic stem cells and the culture device in a tissue culture incubator with suitable concentrations of air, carbon dioxide, humidity and a suitable temperature for at least one day.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incubate hematopoietic stem cells and the culture device in a tissue culture incubator with suitable concentrations of air, carbon dioxide, humidity and a suitable temperature for at least one day.
The person of ordinary skill in the art would have been motivated to modify the hematopoietic stem cell culture of Wong to include well-known culture conditions wherein hematopoietic stem cells and the culture device are incubated in a tissue culture incubator with suitable concentrations of air, carbon dioxide, humidity and a suitable temperature for at least one day, as taught by Liu, for the predictable result of successfully permitting long-term culture and expansion of the desired stem cell population, thus meeting the limitation of claim 14.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wong and Liu because each of these teachings are directed at methods for cultivating hematopoietic stem cells and progenitors.
As to claim 14, step e), Liu teaches the cultures are maintained with weekly exchanges of spent culture medium wherein one-half of the spent media is replaced with one-half fresh medium (3.6 LTC-IC Limiting Dilution Analysis, page 249), which reads on “replace one half of spent culture medium with fresh medium”.  Liu further teaches the replacement of culture medium is conducted with care to avoid disturbing the adherent feeder layer (3.6 LTC-IC Limiting Dilution Analysis, page 249), which reads on “with minimal disturbance to the cells at the bottom”.
Further regarding step e) and the limitation directed to replacing the spent medium every 1 to 3 days, it is noted that Liu teaches weekly maintenance, but does not further specify whether or not the medium replacement is every 1 to 3 days.  However, the parameter of replacing spent medium with fresh medium is recognized as a result-effective variable which achieves the recognized result of providing nutrients to the proliferating stem cells.
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of the prior art to optimize the time period for replacement of spent medium to every 1 to 3 days, to permit providing the proliferating cells with additional nutrients, and removal of cell waste materials.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the time period for replacement of spent medium with a reasonable expectation for successfully maintaining a healthy and balanced cell culture; thus meeting the limitation of claim 14.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
As to claim 14, step f), it is noted that Wong teaches the cells can be maintained either in suspension or as attached cultures (paragraph [0106]). Liu teaches the cultures are maintained with weekly exchanges of spent culture medium wherein one-half of the spent media is replaced with one-half fresh medium, thus removing non-adherent cells from the culture dish, which correlates to a subculture ratio of 1:2 on a weekly basis (3.6 LTC-IC Limiting Dilution Analysis, page 249). Thus, in the case of suspension culture (i.e. non-adherent culture), Liu renders obvious subculturing at a 1:2 ratio every week (i.e. every 5 or more days), thus meeting the limitation of claim 14.
Alternatively, in the case of adherent culture, although Wong and Liu do not further teach subculturing adherent cells at a 1:2 ratio, Bertolini teaches culturing adherent hematopoietic stem cells, wherein the cells are subcultured at a 1:2 subculturing ratio (left column last paragraph, page 607 to right column, first paragraph, page 607). Thus, Bertolini has established it was well-known in the art that adherent hematopoietic stem cells are subcultured at a 1:2 subculturing ratio. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subculture cells at a 1:2 ratio every 5 or more days.
The person of ordinary skill in the art would have been motivated to modify the hematopoietic stem cell culture of Wong to include subculturing cells at a ratio of 1:2 every 5 or more days, as taught by Bertolini, for the predictable result of successfully permitting long-term culture and expansion of the desired stem cell population, thus meeting the limitation of claim 14.
As to claim 14, step g), it is noted that Liu teaches when manipulating the stem cell culture by removing or replacing media, care must be taken to avoid disturbing the adherent layer (feeder layer), which reads on “avoid unnecessary manipulation of the culture” (3.6 LTC-IC Limiting Dilution Analysis, page 249), thus meeting the limitation of claim 14.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633